 1    DEANNA L. FORBUSH
      Nevada Bar No. 6646
 2    Email: DForbush@foxrothschild.com
      COLLEEN E. MCCARTY
 3    Nevada Bar No. 13186
      Email: CMcCarty@foxrothschild.com
 4    FOX ROTHSCHILD LLP
      One Summerlin
 5    1980 Festival Plaza Dr.
      Suite 700
 6    Las Vegas, NV 89135
      Telephone: (702) 262-6899
 7    Facsimile: (702) 597-5503
 8    Attorneys for Defendant, Nathan Hannig
 9

10                                   UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12
     SADIE HELM, an Individual,                                CASE NO.: 2:19-CV-00382-GMN-BNW
13
                       Plaintiff,
14
              vs.                                              STIPULATION AND ORDER TO
15                                                             DISMISS DEFENDANT NATHAN
     CITY OF LAS VEGAS, CITY OF HENDERSON,                     HANNIG WITH PREJUDICE
16   NATHAN HANNIG, an Individual, MARIO
     RUEDA, an Individual, RUBEN SANCHEZ, an
17   Individual, JAMES SUAREZ, an Individual,
     JONATHAN CUFF, an Individual, JOSEPH “JOE”
18   VANEK, an Individual, JAROD BARTO, an
     Individual, CODY RACINE, an Individual, JASON
19   TULLIS, an Individual, and ZACH YEOMAN, an
     Individual, WILLIAM MCDONALD, an
20   Individual, and as an Individual, JON
     STEVENSON, an Individual, JOHN DOE #1, likely
21   an Individual, DOES I – X, ROE
     CORPORATIONS I – X,
22
                       Defendants.
23

24           Plaintiff, Sadie Helm, by and through her attorneys of record, and Defendant, Nathan Hannig

25   (“Defendant Hannig”) by and through his attorneys of record, hereby stipulate and agree that

26   Defendant Hannig be dismissed with prejudice from the above-entitled action, with each party to bear

27   their own attorney fees and costs. This Stipulation and Order to Dismiss in no way affects or

28   otherwise impacts Plaintiff’s ability to pursue her claims against any other Defendant in this action.

                                                        1
     189491\00001\106386643.v1
 1   Dated this 30th day of December, 2019.                Dated this 30th day of December, 2019.
 2   HKM EMPLOYMENT ATTORNEYS LLP                          FOX ROTHSCHILD LLP
 3
     By: /s/ Jenny Foley                                   By: /s/ Deanna L. Forbush
 4                                                           DEANNA L. FORBUSH (6646)
        JENNY FOLEY, PH.D. (9017)
 5      MARTA D. KURSHUMOVA (14728)                          COLLEEN E. MCCARTY (13186)
        1785 E. Sahara Avenue, Suite 300                     One Summerlin
 6      Las Vegas, Nevada 89104                              1980 Festival Plaza Drive, Suite 700
        Attorneys for Plaintiff                              Las Vegas, Nevada 89135
 7                                                           Attorneys for Defendant Nathan Hannig
 8

 9

10
                                                  ORDER
11
             IT IS SO ORDERED.
12

13                        2
             Dated this ______ day of January, 2020.
14
                                                           _________________________________
15                                                         Gloria M. Navarro, District Judge
                                                           United States District Court
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     189491\00001\106386643.v1
